Citation Nr: 1707062	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a gallbladder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Veteran presented sworn testimony during a videoconference hearing, before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing has been associated with the Veteran's VA claims file.  In October 2016, the Veteran declined the opportunity to testify at a new Board hearing.  See 38 C.F.R. § 20.707 (2016).

In a January 2015 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran does not have a gallbladder disability that had its onset during active service, is otherwise causally related to active service or any incident therein, or is causally related to or aggravated by any service-connected disability.



CONCLUSION OF LAW

A gallbladder disability was not incurred in active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015):

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By letter dated in February 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as all VA and private treatment records which the Veteran specifically identified and authorized VA to obtain.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.

Pursuant to the January 2015 Board Remand, the Veteran was afforded a VA examination and medical opinion in March 2015 with respect to the pending claim.  The report and medical opinion provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that provide the information necessary to render a decision in this appeal.  The Board therefore concludes that the March 2015 VA examination report and medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).   


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he developed a gallbladder disability during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted for a gallbladder disability.

As indicated above, the Veteran served on active duty from May 1984 to June 2007.  His STRs are pertinently absent any documentation of gallbladder complaints or diagnoses.  However, the Veteran has contended that he has a current gallbladder disability which is related to the "metabolic process" associated with the gastroesophageal reflux disease (GERD) and kidney stones from which he suffered while on active duty.  See, e.g., the September 2014 Board hearing transcript.  To this end, it is undisputed that the Veteran was diagnosed with GERD and kidney stones while on active duty.  See the STRs dated November 2000 and August 2002; see also the VA examination report dated June 2008.

Private treatment records show that the Veteran was diagnosed with gallbladder disease after he experienced right upper quadrant pain in January 2009.  A contemporaneous abdominal ultrasound revealed gallbladder sludge and cholelithiasis without other evidence of acute cholecystitis.  See the treatment record dated January 2009.  VA treatment records document a history of cholelithiasis.  See, e.g., the VA treatment record dated October 2011.

The Board has considered the Veteran's allegations to the effect that he has a gallbladder disability which began in service as a result of the same metabolic process which caused his in-service kidney stones and GERD.  Pursuant to the January 2015 Board Remand, the Veteran was afforded a VA examination in March 2015, at which time the examiner confirmed the diagnosis of chronic cholelithiasis.  After considering the record, including the Veteran's contentions, however, the March 2015 VA examiner explained that it was less likely than not that any current gallbladder disease had its inception in service or is otherwise causally related to service or any incident therein.  The examiner noted the findings of a February 2009 general surgeon with respect to the Veteran's right upper quadrant pain.  Specifically, the examiner stated, "per the general surgeon although the event in 2009 may have been an acute cholecystitis, the findings were not compatible and ultimately noted, 'therefore, I suspect that this may not have been related to his presence of gallstones and sludge.'"  The examiner explained, "[g]iven the lack of ongoing symptoms, the condition does not appear to meet the criteria for a 'disabling condition.'  It is less likely than not that the active duty service caused the gallbladder condition of 2009."

Moreover, the evidence contains no suggestion, nor has the Veteran specifically alleged, that any current gallbladder disease is causally related to or aggravated by a service-connected disability.  In fact, the March 2015 VA examiner affirmatively concluded that it is less likely than not that the Veteran's GERD caused the gallbladder findings/condition and there is no other probative evidence suggesting a relationship between the Veteran's service -connected disabilities and his claimed gallbladder disability.  The examiner explained that "[a]lthough both 'kidney stones' and 'gallbladder stones' are 'stones,' they are not clinically related.  They are not the same condition, nor are they related by mechanism of formation.  Kidney stones per UpToDate [are] not listed as a risk factor to develop gallstones."  The examiner continued, "[i]n this Veteran, the gallstones were incidentally found during a clinical evaluation for the right upper quadrant pain.  The GERD was found in GI evaluations, compatible with the evidence of record, and throughout there was no mention of cholelithiasis/sludge, or gallbladder disease."  He additionally reported, "although some persons with dyspepsia may have gallbladder disease, this Veteran was clinically and by UGI found to have GERD, which the GI specialist noted as the symptomatic condition.  It is also the condition being treated to date."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

In this matter, the medical evidence of record shows that the currently diagnosed gallbladder disease is less likely than not due to the Veteran's military service.  Specifically, the Board finds the March 2015 VA opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the March 2015 examiner concluded that the Veteran's diagnosed gallbladder disease is not etiologically related to his military service, to include the metabolic process that caused his service-connected GERD and kidney stones.  The rationale was thorough and based on the overall record.  

The record contains no medical opinion which refutes the conclusions set forth in the March 2015 VA medical opinion concerning nexus.  As was explained in the VCAA section above, the Veteran was afforded the opportunity to present evidence in support of his gallbladder disease claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as medical evidence on the crucial question of nexus.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed gallbladder disease was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his gallbladder disability are contradicted by the conclusion of the March 2015 VA examiner who specifically considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the March 2015 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Gallbladder disease is not listed as a chronic disease and, in any event, there is no evidence that the Veteran was diagnosed as having gallbladder disease during his military service or for years thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the March 2015 VA examiner considered the Veteran's reported history and assertions of continuing gallbladder symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for gallbladder disease is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


